United States Court of Appeals
                     For the First Circuit


No. 14-1072

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        ROBERT ROSSIGNOL,

                           Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF MAINE

        [Hon. John A. Woodcock, Jr., U.S. District Judge]



                             Before

                       Lynch, Chief Judge,
               Howard and Kayatta, Circuit Judges.


     Mary Davis and Tisdale & Davis, P.A. on brief for appellant.
     Thomas E. Delahanty II, United States Attorney, and Renée M.
Bunker, Assistant United States Attorney, on brief for appellee.



                         March 16, 2015
              HOWARD,   Circuit   Judge.     Defendant-Appellant     Robert

Rossignol pled guilty to conspiracy to possess with intent to

distribute cocaine and to failing to report the importation of more

than $10,000 in United States currency.           Both charges stemmed from

Rossignol's role in an international drug smuggling conspiracy

stretching from New Brunswick, Canada to Houston, Texas.                  The

district court imposed a below guidelines sentence of 120 months in

prison.       On appeal, Rossignol contends that his sentence is

substantively unreasonable.       We affirm his sentence.

                                    I.

              Because Rossignol pled guilty, our discussion of the

facts is drawn from the change-of-plea colloquy, the Presentence

Report (PSR), and the transcript of the sentencing hearing.              See

United States v. Cintrón-Echautegui, 604 F.3d 1, 2 (1st Cir. 2010).

              From at least January 1, 2011 until June 28, 2012,

Rossignol was a member of a conspiracy to distribute cocaine that

spanned the Canadian-United States border.           Because he was a well-

known member of the Van Buren, Maine border community, Rossignol

was responsible for transporting cash and drugs across the border.

A typical transaction in that conspiracy occurred as follows.             In

Canada,   a    co-conspirator,    "A",    would    provide   Rossignol   with

considerable amounts of cash.      Rossignol would then transport that

cash across the border into the United States, delivering it to a

third member of the conspiracy.          That third person, "B", in turn,


                                    -2-
would transport the money to Texas where he would meet up with "A".

"A" would then secure multiple kilograms of cocaine from suppliers

in Texas, which "B" would transport by car back to northern Maine.

Those drugs were handed off to Rossignol, who resumed his border-

crossing role and would drive the drugs into Canada for delivery to

"A" or "B". Rossignol was compensated for each successful round of

cross-border smuggling.

          The last successful trip before Rossignol's arrest took

place in February or March of 2012 and involved the transport of

eight kilograms of cocaine from Maine into Canada.      During the

subsequent, stymied trip that led to his arrest, Rossignol entered

the United States from Canada at Hamlin, Maine while carrying some

$300,000 in United States and Canadian currency, which he failed to

report.

          Over the course of their investigation, federal agents

learned that Rossignol was also involved in the transportation of

firearms, providing the basis of a sentencing enhancement the

district court later imposed.     "A" and "B" purchased several

handguns from members of the conspiracy in Texas and transported

those guns to Maine.      Pursuant to a "side agreement" between

Rossignol and "B", Rossignol took those guns into Canada at "B"'s

request for an additional $200.       Rossignol separately carried

another gun into Canada for "A"'s personal use.




                                -3-
            Rossignol was indicted on one count of conspiracy to

possess with intent to distribute five kilograms or more of

cocaine, in violation of 21 U.S.C. §§ 846 and 841(a)(1), and one

count of failing to report the importation of more than $10,000 in

United States currency, in violation of 31 U.S.C. §§ 5316(a)(1)(B),

5316(b), and 5322.       He pled guilty to both counts.           The PSR

calculated a guidelines sentencing range of 135 to 168 months,

which included a two-level dangerous weapons enhancement under

U.S.S.G. § 2D1.1(b)(1).      At sentencing, the district court adopted

the PSR's guidelines calculation and sentenced Rossignol to 120

months in prison, below the guidelines range.1         Rossignol timely

appealed.

                                   II.

            Rossignol argues that his sentence is unreasonable.          Our

two-step    framework    for   assessing   the   reasonableness     of    a

defendant's sentence is well-traveled ground.         We first examine

whether the district court committed any procedural missteps and,

if the sentence is procedurally sound, we then ask whether the

sentence is substantively reasonable.       See United States v. King,

741 F.3d 305, 307-08 (1st Cir. 2014).            The "linchpin" of our

substantive reasonableness assessment is determining whether the

sentence    reflects    "a   plausible   sentencing   rationale    and    a



     1
       Rossignol's counsel recommended an 84-month sentence, while
the government requested a 150-month sentence.

                                   -4-
defensible result."         United States v. Martin, 520 F.3d 87, 96 (1st

Cir. 2008).     We owe "considerable deference" to the district court

and our review is limited to determining whether its sentence, "in

light of the totality of the circumstances, resides within the

expansive universe of reasonable sentences."                  King, 741 F.3d at

308.       Overall, we review the district court's "discretionary

sentence determinations for abuse of discretion, findings of fact

for clear error, and conclusions of law de novo." United States v.

Reverol-Rivera, __ F.3d __, No. 12–1991, 2015 WL 727966, at *2 (1st

Cir. Feb. 20, 2015).         Having carefully reviewed the record here,

with particular emphasis on the sentencing colloquy, we are unable

to conclude that Rossignol's sentence is unreasonable.

             Rossignol makes no procedurally-based argument, so we

proceed     directly   to    his    substantive    plaint.2      He   cites   four

considerations     which,      he     claims,     the   district      court   gave

insufficient weight to or ignored altogether. He contends that the

court: (1) ignored his age (61 years), (2) discounted the fact that

he had no prior criminal record, (3) gave insufficient weight to

the fact that (except for the instant offense) he was an upstanding


       2
        Rossignol briefly remarks on appeal that it was
"substantively unreasonable" for the district court to apply the
dangerous weapons enhancement to him, "who only carried the guns
for the owners," and not to "A" and "B", "the actual users of the
guns." Rossignol withdrew his initial objection to the enhancement
well before sentencing, however, and expressly indicated at the
sentencing hearing that he had no objection to the PSR.
Accordingly, any procedural argument has been waived. See United
States v. Escobar-Figueroa, 454 F.3d 40, 49-50 (1st Cir. 2006).

                                        -5-
member of society, and (4) created an unwarranted sentencing

disparity by applying the dangerous weapons enhancement to his

sentence   but   not     to   the   sentences   of   other    members     of   the

conspiracy. The record suggests otherwise.

           In    fact,    the   record   reveals     that   the   court   placed

particular emphasis on "the history and characteristics of the

defendant, the nature and circumstances of the offense, and the

need to avoid unwarranted sentencing disparities" -- in other

words, the exact factors Rossignol now recites.              Far from ignoring

them, the sentencing transcript makes plain that the district court

specifically considered each of these factors but viewed many as

cutting against Rossignol in the context of this drug conspiracy.

Most tellingly, the court emphasized:

                   . . . [T]his is an unusual situation
           because of the respect that the defendant had
           garnered in the Van Buren-Madawaska community.
           This was not your typical drug smuggler. This
           was a former police officer; this was a former
           veteran, member of the United States Army, a
           man who carried the colors of this country;
           according to the parish priest, an active
           church member, somebody who could be counted
           on to be present at religious services; a
           coach.
                   This is clearly a double-edged sword
           because although it indicates, as [defense
           counsel] said, the conduct seems to be
           aberrational, it's also conduct that is the
           height of hypocrisy and conduct that as a
           consequence of the defendant's long-term
           community involvement provided a cover for his
           criminal activity.     And I agree with [the
           government] this -- based on this defendant's
           history    and   characteristics,   he   would
           literally be the last person you would expect

                                       -6-
           to be smuggling drugs, firearms, and cash
           across the border.

           Beyond this overarching rationale, it is evident that the

district court amply considered each particular point the defendant

now raises.   First, the above demonstrates that the district court

identified Rossignol's strong community ties and considerable civic

service   but,   instead   of   weighing   those   factors   in   favor   of

leniency, viewed them as evidencing a particularly acute breach of

the public trust in Rossignol's close-knit border community.          This

assessment "is grounded on a sensible (though not obligatory) view

of the circumstances."     Martin, 520 F.3d at 96.

           Second, the court likewise invoked Rossignol's stature in

the community as one reason he received a longer sentence than

several co-conspirators,3 noting that "the other people involved in

this conspiracy . . . would not have been waved through customs

like this defendant was."         And the record reveals additional

reasons why Rossignol's claim that the district court failed to

avoid unwarranted sentence disparities among the co-conspirators

fails.4   The court acknowledged that Rossignol received a longer


     3
       The court had separately sentenced "B" to 48 months, "A" to
104 months, and another member of the conspiracy, "C", to 120
months.
     4
       In any event, the comparison to individual co-defendants is
not particularly relevant for purposes of 18 U.S.C. § 3553(a)(6).
That section is "primarily concerned with national disparities,"
although we have considered arguments that "a sentence was
substantively unreasonable because of the disparity with the
sentence given to a co-defendant." Reverol-Rivera, 2015 WL 727966,

                                   -7-
sentence than three other members of the conspiracy, but noted that

he, unlike the others, had not cooperated. As the court explained,

the others testified at the trial of a particular co-conspirator

which "resulted in a conviction in large part because of their

testimony."      In light of this critical difference, the district

court did not abuse its discretion in giving Rossignol a longer

sentence than other members of the conspiracy which included a

dangerous weapons enhancement the others did not receive.               A

defendant's sentence is not "unreasonable simply because his co-

defendants agreed to help the government in exchange for reduced

sentences."      United States v. Vázquez-Rivera, 470 F.3d 443, 449

(1st Cir. 2006).

            Third, that Rossignol had no prior criminal history was

also acknowledged by the district court.        In fact the court based

its decision to grant a sentence below the guidelines range -- and

well below the government's 150-month recommendation -- on its view

that it is "highly unlikely that [the defendant is] going to be

doing criminal conduct when [he] get[s] out of prison."           At the

same     time,   however,   the   court   referenced   a   countervailing

consideration.      Notwithstanding the defendant's limited criminal

history, the court explained that this offense was "not a one-off

event" and that Rossignol's involvement was "escalating," not

"decreasing" as the amounts of cocaine shuttled across the border


at *3.

                                    -8-
increased over the course of his involvement.             As the court

emphasized, Rossignol smuggled drugs and money "again and again and

again," and stopped not "of his own volition," but only when he was

caught.

          Finally, the district court pointed out that Rossignol's

age, among other considerations, made him a "highly unlikely and

improbable federal drug trafficking defendant."          We "credit the

district court's statement that it considered all of the relevant

sentencing factors," including Rossignol's age.         United States v.

Clogston, 662 F.3d 588, 592 (1st Cir. 2011).     Given the importance

it placed on the defendant's abuse of his community ties, however,

it is understandable that the court did not further discuss this

particular consideration.

          Ultimately,   the   district   court   here    concluded   that

imposing a more lenient sentence "would send a terrible message to

the people of the St. John River Valley that if they abuse the

trust of their friends and neighbors on both sides of the border,

that they'll be treated gently."       In so deciding, it is "readily

apparent" that the court elected to focus on certain considerations

and "to give less weight to other allegedly mitigating factors";

this is a "choice of emphasis, not a sin of omission," and so is

"not a basis for a founded claim of sentencing error."           United

States v. Deppe, 509 F.3d 54, 62 (1st Cir. 2007).          The district

court took account of each purportedly mitigating factor Rossignol


                                 -9-
recites, and its decision is substantively reasonable and amply

supported. That the defendant would prefer an alternative weighing

of the circumstances does not undermine the district court's

sentencing decision.5   See United States v. Goergen, 683 F.3d 1, 5

(1st Cir. 2012).

                                 III.

            Finding no abuse of discretion, we affirm the defendant's

sentence.




     5
        Rossignol also invokes the parsimony principle -- the
"statutory directive that sentences should be no higher than
necessary to achieve the statutory goals of sentencing." United
States v. Turbides-Leonardo, 468 F.3d 34, 41 (1st Cir. 2006); see
18 U.S.C. § 3553(a) (stating that district courts should impose a
sentence "sufficient, but not greater than necessary"). This claim
is simply an effort to dress up his reasonableness arguments in
different clothing. Because we conclude that Rossignol's sentence
"falls 'within the expansive universe of reasonable sentences,'" it
follows that his sentence "does not offend this principle." United
States v. Narváez-Soto, 773 F.3d 282, 289 (1st Cir. 2014) (quoting
King, 741 F.3d at 308).

                                 -10-